                           Case 3:20-cv-05832-JD Document 159 Filed 12/02/20 Page 1 of 3



                    1   Jon R. Roellke (pro hac vice)
                        MORGAN, LEWIS & BOCKIUS LLP
                    2   1111 Pennsylvania Ave. NW
                    3   Washington, DC 20004
                        Telephone: (202) 739-5754
                    4   jon.roellke@morganlewis.com

                    5   Geoffrey T. Holtz (SBN 191370)
                        MORGAN, LEWIS & BOCKIUS LLP
                    6   One Market, Spear Street Tower
                    7   San Francisco, CA 94105
                        Telephone: (415) 442-1414
                    8   geoffrey.holtz@morganlewis.com

                    9   Attorneys for Defendants Sumitomo Mitsui Banking
                        Corporation, SMBC Capital Markets, Inc., Sumitomo
                  10    Mitsui Financial Group, Inc., and Sumitomo Mitsui
                        Banking Corporation Europe Ltd. (n/k/a SMBC Bank
                  11    International plc)

                  12
                                                    UNITED STATES DISTRICT COURT
                  13
                                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
                  14
                  15    LISA MCCARTHY et al.,
                                                                       Case No. 3:20-cv-05832-JD

                  16                              Plaintiffs, NOTICE OF APPEARANCE ON
                                                              BEHALF OF DEFENDANTS
                  17         v.                               SUMITOMO MITSUI FINANCIAL
                                                              GROUP, INC. AND SUMITOMO MITSUI
                  18    INTERCONTINENTAL EXCHANGE, INC. et
                                                              BANKING CORPORATION EUROPE
                                                              LTD
                  19    al.,
                                                Defendants. Judge: Hon. James Donato
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
MORGAN, LEWIS &
 BOCKIUS LLP            Case No. 3:20-cv-05832-JD                        NOTICE OF APPEARANCE ON BEHALF OF DEFENDANTS
 ATTORNEYS AT LAW                                                             SUMITOMO MITSUI FINANCIAL GROUP, INC. AND
  SAN FRANCISCO                                                        SUMITOMO MITSUI BANKING CORPORATION EUROPE LTD
                               Case 3:20-cv-05832-JD Document 159 Filed 12/02/20 Page 2 of 3



                     1   TO THE CLERK OF COURT AND ALL PARTIES AND THEIR ATTORNEYS OF
                     2   RECORD:
                     3             PLEASE TAKE NOTICE of the appearance of Jon R. Roellke and Geoffrey T. Holtz of
                     4   Morgan Lewis & Bockius, LLP as counsel of record for and on behalf of Defendants Sumitomo
                     5   Mitsui Financial Group, Inc. (“SMFG”) and Sumitomo Mitsui Banking Corporation Europe Ltd
                     6   (now known as SMBC Bank International plc) (“SMBC BI”). 1
                     7
                                                   Jon R. Roellke
                     8                             MORGAN, LEWIS & BOCKIUS LLP
                                                   1111 Pennsylvania Ave. NW
                     9                             Washington, DC 20004
                                                   Telephone: (202) 739-5754
                    10                             jon.roellke@morganlewis.com
                    11
                                                   Geoffrey T. Holtz (SBN 191370)
                    12                             MORGAN, LEWIS & BOCKIUS LLP
                                                   One Market, Spear Street Tower
                    13                             San Francisco, CA 94105
                                                   Telephone: (415) 442-1414
                    14                             geoffrey.holtz@morganlewis.com
                    15
                                   Mr. Roellke has been admitted pro hac vice by the Court in this action (ECF No. 85) and
                    16
                         Mr. Holtz is licensed to practice law in the State of California, is a member in good standing with
                    17
                         the California State Bar, and is admitted to practice law in the United States District Court for the
                    18
                         Northern District of California. Counsel request that they be added to the service list as counsel of
                    19
                         record for SMFG and SMBC BI and that they be served with copies of all pleadings and notices
                    20
                         in the above captioned matter. 2
                    21
                    22
                    23
                    24   1
                           SMFG and SMBC BI expressly reserve and do not waive their rights to bring motions pursuant
                    25   to Fed R. Civ. P. 12(b)(2) to challenge personal jurisdiction, and will promptly bring any such
                         motion should the Court decline to transfer this action to the United States District Court for the
                    26   Southern District of New York pursuant to the pending Motion to Transfer (ECF No. 34).
                    27   2
                           Mr. Roellke and Mr. Holtz also previously entered appearances in this matter on behalf of
                    28   Sumitomo Mitsui Banking Corporation (“SMBC”) (ECF No. 131) and SMBC Capital Markets,
MORGAN, LEWIS &          Inc. (“SMBC Capital Markets”) (ECF No. 42).
 BOCKIUS LLP                 Case No. 3:20-cv-05832-JD                            NOTICE OF APPEARANCE ON BEHALF OF DEFENDANTS
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                        1              SUMITOMO MITSUI FINANCIAL GROUP, INC. AND
                                                                                SUMITOMO MITSUI BANKING CORPORATION EUROPE LTD
                           Case 3:20-cv-05832-JD Document 159 Filed 12/02/20 Page 3 of 3



                    1   Dated: December 2, 2020          MORGAN, LEWIS & BOCKIUS LLP
                    2
                    3                                    By:     /s/ Geoffrey T. Holtz
                                                               Geoffrey T. Holtz
                    4
                                                               Attorneys for Defendants
                    5                                          Sumitomo Mitsui Banking Corporation, SMBC
                                                               Capital Markets, Inc., Sumitomo Mitsui Financial
                    6                                          Group, Inc., and Sumitomo Mitsui Banking
                                                               Corporation Europe Ltd. (n/k/a SMBC Bank
                    7                                          International plc)
                    8
                    9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
MORGAN, LEWIS &
 BOCKIUS LLP            Case No. 3:20-cv-05832-JD                    NOTICE OF APPEARANCE ON BEHALF OF DEFENDANTS
 ATTORNEYS AT LAW                                                         SUMITOMO MITSUI FINANCIAL GROUP, INC. AND
  SAN FRANCISCO
                                                                   SUMITOMO MITSUI BANKING CORPORATION EUROPE LTD
